*616MEMORANDUM ***
Michelle Mitchell contends that her mandatory minimum sentence is the result of plain error. We disagree. Mitchell cannot establish error because she knowingly and voluntarily waived her right to seek a sentence below the mandatory minimum. See United States v. Olano, 507 U.S. 725, 732-33, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993) (holding that no error results when a legal rule has been waived).
Neither United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), nor United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), applies to mandatory mínimums. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005). Therefore, no re-sentencing is required. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.